DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. Applicant argues that Zore/Lloyd do not teach the newly recited claim limitation that the pins of the second branch are “wavy in a direction conformal to the plane of the second branch”. In light of this newly recited limitation, Bannister has been brought in to demonstrate that it is known in the art to provide conformal waving to individual pins of a hairpin. Thus, as discussed below, in light of Bannister, such recitation of a wavy shape does not present novelty to the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zore (US Pat # 2,795,233) in view of Lloyd (US Pat # 7,373,940) and Bannister (GB 24,623).
In regards to claim 1, Zore teaches a hair styling device, comprising: a base (20); and a plurality of pins (21, 24) having respective first ends connected to a first side of the base, and spaced from each other, wherein the base and the plurality of pins are produced from a single-layer flexible workpiece (see Figure 3), at least two of the plurality of pins (21), between which at least another of the plurality of pins (24) is disposed, are connected to each other at respective second ends opposite to the first ends to form a first branch (see Figure 7), thereby forming a bistable mechanism that is capable of switching between concave-convex stable stages in response to an external force (see Figure 1 as compared to Figure 2), and the at least another of the plurality of pins have a free second end opposite to the first ends and form a second branch layered from the first branch (see Figures 2 and 3), and
when in use, the first branch is switched to a convex stable stage relative to the second branch to create a space for receiving hair between the first branch and the second branch (see Figure 2), and switched to a concave stable stage relative to the second branch to close the space for securing hair (see Figure 1).
Zore does not teach the “another of the plurality” of pins is two pins where hair can enter a gap between the free second ends when the second branch is inserted into hair; and wherein the at least other two of the plurality of pins are made wavy in a direction conformal to the plane of the second branch. 
However, Lloyd teaches providing a flexible hair clip with a first branch formed by a pair of pins connected at a free end (Figure 1) and a second branch that extends from a base where the second branch is comprised of a plurality of pins (15, 16 and 17) with free ends, and the pins are arranged in a space between the pins of the first branch (see Figures 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second branch of Zore to contain the plurality of pins, as taught by Lloyd in order to allow the branch to better penetrate the hair during use.
With regards to the second branch pins, Bannister teaches providing a hair pin, where each arm of the hair pin contains a wave shape extending in the plane formed by the arms (see Page 2, Line 15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pins of the second branch of Zore/Lloyd to be wavy in a plane conformal to the branch itself, as taught by Bannister, in order to better secure the hair being held between adjacent pins (Bannister, Page 2, Lines 42-45).
Regarding claim 5, Zore teaches the second branch is shaped with a line and wave shape (Figure 9 at 22 and 33 respectively).
Regarding claim 14, Zore teaches the single-layer flexible workpiece is made of metal (Col 2, Lines 5-6).
Regarding claim 15, Zore teaches a method for producing a hair styling device as recited in claim 1, comprising providing a metal sheet to obtain the single-layer flexible workpiece defining with the base and the plurality of pins (Col 2, Lines 5-6); and connecting the at least two pins for forming the first branch (See Figure 7).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zore in view of Lloyd and Bannister, as applied to claim 1 above, in further view of Nonnenmann (US Pat # 1,422,607).
In regards to claim 3, Zore teaches the first branch, but does not teach that a further plurality of pins are disposed outside the pair of pins of the first branch. However, Nonnenmann teaches providing a hair clip with a first and second branch (Figure 11 at 2L) each formed by a pair of pins, as well as a pair of pins (4a) that extends outside the pairs of pins of the first and second branches (see Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first branch of Zore/Lloyd to contain the external pair of pins, as taught by Nonnenmann, in order to allow the device to secure additional hair.
In regards to claim 4, Zore/Lloyd teach the claimed invention to include a plurality of pins with free ends forming the second branch forming a bistable mechanism that is capable of switching between concave-convex stable stages in response to an external force, but does teach of the pins of the second branch are connected to each other at respective second ends opposite to the first ends to form a composite pin. However, Nonnenmann teaches providing a hair clip with a central branch (Figure 7 at 2e) that extends between an outer branch formed by a pair of pins (4e), where the central branch contains a pair of pins connected at their distal ends (2e) as well as a pair of pins that extend to free distal ends (2i). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second branch of Zore/Lloyd to contain the pair of pins connected at their distal ends, as taught by Nonnenmann, in order to provide additional securing of the hair captured in the device.



Claims 6-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zore in view of Lloyd and Bannister, as applied to claim 1 above, in further view of de la Laurencie (FR 1363311).
In regards to claims 6-12 and 18, Zore/Lloyd teach the claimed invention, but do not teach adjacent two of the pins forming the second branch have respective lateral extensive structures protruding toward each other, and the lateral extensive structures are deformable to retain a resilient force when compressed by hair entering the space between the first branch and the second branch, thereby further securing hair in the hair styling device. However, de la Laurencie teaches providing adjacent pins with thinner lateral structures formed as mini-posts that extend from each pin, that face the opposing pin in order to flexibly retain hair (see translation which teaches such lateral structures to be integrally formed). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pins on the branches of Zore/Lloyd to contain the integral thin flexible mini-posts of de la Laurencie in order to better secure the hair to the device when in use. Regarding claims 9-12 and 18, as de la Laurencie teaches the mini posts extend from each post, including surfaces of each post that face the opposing post, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Zore/Lloyd to contain the pins of de la Laurencie on each pin surface, in order for the hair to better be secured to the device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zore in view of Lloyd and Bannister, as applied to claim 1 above, in further view of Spital (GB 276608).
Regarding claim 13, Zore teaches the base of a hair clip designed to provide a simple means for gripping hair as needed by a user (Col 1, Lines 25-29, where the clip, by its structure provides a means that does not require external force by a user to hold the device open to receive hair), where Lloyd demonstrates such a spring clip structure with additional means for securing additional hair (Col 1, Lines 30-45, in order to provide for thicker and more hair to be secured as needed by a user), but does not teach providing an auxiliary structure which has first ends connected to a second side of the base opposite to the first side, and includes a plurality of pins spaced from each other, having free second ends opposite to the first ends, and forming a third branch layered from the first branch and the second branch, and when in use, the first branch is switched to the convex stable stage relative to the second branch and the third branch to create a space for receiving hair between the first branch, the second branch and the third branch, where hair can enter a gap between the free second ends and get into a space between the pins of the second branch and the third branch when the second branch and the third branch are inserted into hair, and switched to the concave stable stage relative to the second branch and the third branch for securing hair.
However, Spital teaches providing a hair retainer with auxiliary branches (Figure 1 at D which is formed of spaced pins with free ends) forming a third branch extending from an opposing side of a base (Figure 1 at C) from first and second branches of a clip (Figure 1 at A) where hair may be secured between each of the first and second branch, and the second and third branch. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base of Zore to contain the auxiliary third branch of Spital in order to provide additional areas to secure the hair.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zore in view of Lloyd and Bannister, as applied to claim 1 above, in further view of Hsu (US Pub # 2016/0015143).
In regards to claims 16-17, Zore teaches the single layer flexible workpiece as claimed, but does not teach it is an injection molded plastic. However, Hsu teaches providing a flexible hair clip that is made from plastic (Paragraph 0028 where such plastic is capable of being injection molded or 3d printed). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of Zore to be plastic, as taught by Hsu, as a matter of user preference for desired material of the hair clip, where both plastic and metal are known and common materials for such use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772